 328DECISIONSOF NATIONALLABOR RELATIONS BOARDWendell Charles and Ronald Lovrich,Partners, d/b/aThe Rondell Co.andKenneth C. Keefer. Case 6-CA-8172January 16, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn October 3, 1975, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief and Respondent fileda brief in opposition to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the'Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order,2 as modified herein.3We find merit in the General Counsel's exceptionto the Administrative Law Judge's failure to find thatthe termination or layoff of Kenneth C. Keefer andRobert L. Jordan violated Section 8(a)(3) and (1) ofthe Act. Thus, as more fully noted in the attachedAdministrative Law Judge's Decision, Keefer andJordan and other employees in mid-December 1974discussed the possibility of union representation ofthe equipment operators employed by Respondent.Jordan volunteered to contact an official of the Unit-edMine Workers of America, herein called theUnion. That evening Jordan spoke to Union Presi-dent John DiBiase, who informed Jordan of the nec-essary procedures to follow regarding the unioniza-tionofRespondent's employees. The following'The Respondent has excepted to certain credibilityfindingsmade by theAdministrativeLaw JudgeIt is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutionswith respect to credibilityunless the clear preponderanceof all of the relevant evidenceconvinces usthat the resolutions are incorrect.Standard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find nobasis for reversing his findings2 The Administrative Law Judge found thatthe Respondent violated Sec.8(a)(1) of the Act by including in its bonusor incentive plan the provisionthat it wouldterminateif the employeeschose a union to represent them.However, he inadvertentlyfailed to mention this violationin his proposednotice.Accordingly, the notice is clarified by stating that theRespondentshall delete theproviso whichterminates the incentive plan if employeeschoose a bargaining representative.3In accordance with the General Counsel's request,we have clarified andsimplified the language of the noticeso that the employees will be fullyinformed of their rights,how theserights wereviolated, and by whatprocessthey have been upheldBilyeuMotor Corp,161NLRB 982 (1966), andBob'sMarket, Inc,162 NLRB 897 (1967)morning Jordan, while driving Keefer to work, in-formed the latter of his conversation with DiBiaseand, on their arrival at the jobsite, advised the otheremployees of these developments.Due to adverse weather conditions, Respondentdid no coal stripping on January 30 and 31, 1975.4On the latter date, when Jordan and Keefer pickedup their paychecks,WendellCharles,one ofRespondent's partners, told them that the Acme job-site was being shut down for a while due to inclementweather conditions and that Keefer and Jordan werebeing laid off but would be recalled to work when theweather cleared. On the next workday, February 3,all employees except Jordan and Keefer worked. Re-spondent subsequently hired a new employee to op-eratethe bulldozer that Keefer had operated, andhired two or three equipment operators.Regarding the Respondent's knowledge of and an-imus toward Keefer's and Jordan's union activity,the Administrative Law Judge found, based on cred-ited testimony, that in mid-February, after a visit tothe jobsite which was in operation, Jordan called Re-spondent Charles and asked why he had been laidoff.Charles replied it was on account of the Union,and Charles further stated that Jordan was not beingrecalled because he had contacted the Union. More-over, again based on credited testimony, the Admin-istrative Law Judge found that Charles then asked tospeak with Jordan's mother, Mrs. Jean Fletcher, andinformed her that Jordan had been laid off "becausehe had contacted the Union," blamed Keefer for ini-tiating the contact with the Union, and stated thatbefore he would operate under a union he would sellhis equipment and retire. The Administrative LawJudge also credited Keefer's testimony that anotheremployee,Dennis Howell, had told him that he,Keefer, and Jordan had been laid off because ofunion activit es and that he (Howell) had told Re-spondent of the union activities "but they alreadyknew."On these facts, the Administrative Law Judge con-cluded that Respondent was aware of the union ac-tivity engaged in by Keefer and Jordan at the time ofthe layoff and that the failure to recall Keefer andthe delay in recalling Jordan was attributable to theirunion activity. However, despite the credited testi-mony cited above to the effect that Respondent hadlaid'off Keefer and Jordan because of the Union, theAdministrative Law Judge nonetheless found thatthe employees' union activity was not a motivatingfactor in the layoff.We disagree.Although we admit to some confusion concerningtheAdministrative Law Judge's rationale, with re-spect to the alleged discriminatory layoffs, apparent-'All dates hereinafterare in 1975.222 NLRB No. 43 RONDELL CO.329ly he based his finding on the fact that at the time ofthe layoff the weather was inclement and the tonnageproduced by Respondent was considerably less thannormal both because of the weather and the declinein sales. Assumingarguendothat the decision to layoff personnel was justified by the prevailing econom-ic and weather conditions, Respondent offered noexplanation nor did the Administrative Law Judgemake any factual findings that would explain or just-ify the selection of Keefer and Jordan for layoff.The evidence further reveals, and the Administra-tive Law Judge found, that on January 29 there wereapproximately nine equipment operators working atthe Acme jobsite. Although Keefer and Jordan wereinformed on January 31 that the jobsite was beingshut down, Respondent Charles testified at the hear-ing that the two discriminatees were the only opera-tors to be laid off and that the jobsite, in fact, wasnot shut down but continued with the remaining sev-en equipment operators.In regard to the selection of Jordan and Keefer,Respondent in its brief does not contend that theseemployees were laid off for any reasons other thanbecause of weather and economic conditions. More-over, the record in regard to Jordan is replete withtestimony establishing him to be a very competentequipment operator. Similarly, the AdministrativeLaw Judge found that Keefer had operated heavyequipment since 1968 and during his employmentwith Respondent had never been reprimanded or dis-ciplined. Nonetheless, Respondent admitted that em-ployee Henry, who had been employed as an equip-ment operator for less than 2 months, was notselected for layoff and worked over 42 hours duringthe first week of February. In addition, J. Overly,who had operated equipment for only 2 years, con-tinued to work. Finally, the Administrative LawJudge found that shortly after the layoffs Respon-dent hired a new equipment operator, James Brady,to operate the same bulldozer that Keefer had beenoperating prior to his layoff, and also hired two orthree additional equipment operators prior to recall-Ing Jordan in mid-April.In these circumstances, given Respondent's knowl-edge of the discriminatees' union activities, its ani-mus toward the Union as shown by the various an-tiunionstatementsofRespondentwhich theAdministrative Law Judge found violated Section8(a)(1) and the discriminatory provision in its bonusplan, which violated Section 8(a)(1), the credited tes-timony that Respondent laid off these employees andfailed to reinstate them because of their union activi-ties, and the failure of Respondent to offer any evi-dence which would explain why Keefer and Jordanwere selected for layoff, we can only conclude thatRespondent's "economic" defense is nothing but apretext for Respondent's true motivation and thatbut for Keefer's and Jordan's protected union activi-ties they would not have been laid off. Accordingly,we conclude that Respondent further violated Sec-tion 8(a)(3) and(1) of theAct bylaying off or termi-nating Keefer and Jordan. We will amend the orderand notice to conform with these additional findings.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order this recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Wen-dellCharles and Ronald Lovrich, Partners, d/b/aThe Rondell Co., Monongahela, Pennsylvania, itsagents, successors, and' assigns, shall take the actionset forth in the said recommended Order as so modi-fied:1.Substitute the following for paragraph 1(a):"(a) Laying off or terminating, failing to or delay-ing the recall of any of its employees, or in any othermanner discriminating against its employees becauseofmembership in or activity on behalf of UnitedMine Workers of America, District 4, or any otherlabor organization."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, the National LaborRelations Board has found that we, Wendell Charlesand Ronald Lovrich, Partners d/b/a The RondellCo, violated the National Labor Relations Act, asamended, and has ordered us to post this, notice.The law gives all employees the following rights:To engage in self-organizationTo form, join, or support unionsTo bargain as a group through a representa-tive of their own choosingTo act together for collective-bargainingpurposes or other mutual aid or protectionTo refrain from any or all such activities.WE WILL NOT do anything to interfere withthese rights.More specifically,WE WILL NOT discharge or fail to or delay therecall of any employees if they join, are active in 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of, or support the United Mine Workersof America, District 4, or any other labor orga-nization.WE WILL NOT maintain in effect a bonus orincentive plan which provides that it shall termi-nate in the event eligible employees choose to berepresented by a collective-bargaining represen-tative and that, in such event, any moneys in thefund shall revert to us.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the Act.WE WILL offer Kenneth C. Keefer immediateemployment at the same position at which hewould have been employed had he not been dis-criminated against, or, if that position no longerexists, to a substantially equivalent positionwithout prejudice to seniority or other rights andprivileges.WE WILL make Kenneth C. Keefer whole forany loss of earnings suffered as a result of ourunlawful refusal to continue him in our employ,plus 6-percent interest per annum.WE WILL make whole Robert L. Jordan forany loss of earnings, seniority, or other rightsand privileges he may have suffered had we notdiscriminated against him, plus 6-percent inter-est per annum.WENDELL CHARLES AND RONALD LOVRICH,PARTNERS,d/b/a THERONDELL Co.DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: This casewas heard before me in Pittsburgh, Pennsylvania, on Au-gust 6, 1975, upon the complaint issued by the RegionalDirector for Region 6 on May 29 based on the charge filedby Kenneth C. Keefer, an individual, on March 17 andamended on May 28 alleging that the Respondent WendellCharles and Ronald Lovrich, Partners, d/b/a The RondellCo., unlawfully terminated Keefer and another employee,Robert L. Jordan, on January 31, and in other respectsviolated Section 8(a)(3) and (1) of the National Labor Re-lations Act, as amended. In its answer dated June 10 theRespondent admitted the jurisdictional allegations of thecomplaint but denied that it had engaged in any unfairlabor practices. It further averred that concerning the insti-tution of an incentive program, alleged in the complaint tohave been unlawfully instituted, it established that pro-gram "for the purpose of promoting greater productionand efficiency" and, concerning Jordan, alleged that hehad been recalled to work and had been in theRespondent's employ in his former or substantially equiva-lent position since approximately April 14. The Respon-dent admitted that it had refused to reinstate Keefer be-cause he was "incompetent and not properly qualified tooperate the machinery" and because he "misused, mishan-dled and damaged Respondent's equipment . . . causingRespondents to expend substantial amounts of money fortheir repair." Furthermore, the Resondent alleged thatKeefer "did on many occasions during his employmentleave the jobsite to go to nearby taverns and either notreturn to -work when he should have been working or re-turned to the jobsite in an inebriated condition." The Re-spondent alleged that after Keefer was laid off he threat-ened one of Respondent's mechanics that he woulddamage machinery of the Respondent "by putting sugar inthe gas tanks unless he was not immediately rehired," thathe also threatened to inflict physical harm upon anyonewho would subsequently operate the equipment he had for-merly operated, and, finally, that he threatened harm to thepersons of the Respondents and "called one of them anumber of times in the early hours after midnight to com-plain, shout and threaten him while intoxicated."Upon the entire record in the case, and my observationof the demeanor of the witnesses as they testified, and aconsideration of the briefs filed with me by counsel for theparties on or about September 10, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent maintains its principal office in Mo-nongahela, Pennsylvania, where it is engaged in the miningand nonretail sale of coal. During the 12-month period pre-ceding issuance of the complaint, the Respondent admit-tedly furnished products and services valued in excess of$50,000 to Galeton Fuels Company and to other enterpris-es located in Pennsylvania, which annually produce andship goods valued in excess of $50,000 directly to pointsoutside the Commonwealth of Pennsylvania. Admittedly,the Respondent is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act andCharles, one of the partners, has at all material times beenan agent of the Respondent acting on its behalf and a su-pervisor within the meaning of Section 2(11) of the Act. Itis further admitted that United Mine Workers of America,District 4, herein called the Union, has at all material timesbeen a labor organization within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionAccording to the complaint, it is contended that on orabout February 14 Charles, by telephone, informed em-ployees that they had been laid off or terminated becauseof their activities on behalf of the Union and on or aboutJanuary 31 had granted the employees an incentive pro-gram to induce them to refrain from becoming or remain-ing members of the Union or giving it any assistance orsupport.Also, it is alleged that on or about January 31 RONDELL CO.331Charles, by letter, threatened employees with loss of " theincentive program if they selected the Union as their col-lective-bargaining representative and on the same date ter-minated Keefer and Jordan because of their protectedunion activity and at all times refused to reinstate Keeferbut did reinstate Jordan on April 14. As stated above, theRespondent denied that it engaged in any unfair laborpractices and affirmatively asserted that, with respect toKeefer, he was not rehired because of his incompetenceand undesirable habits and that Jordan was in fact rein-stated on April 14. Moreover, the Respondent asserted thatthe layoffs were occasioned by a decline in business activi-ty.With respect to the incentive plan, Charles testified thatthe Respondent had made some money in 1974 and, in-deed, had had a very good year and determined that, rath-er than pay taxes, the partners would pass the benefitsalong to their employees. Accordingly, under date of Janu-ary 31, an explanation of the plan was distributed to em-ployees. The plan provided that the fund "will terminate ifthe employees are represented by any Union or CollectiveBargaining Association and all monies paid into the fundwill revert back to the Company." Charles explained that,while the Respondent made some money, it did not "makethat much to give these men this money" and, alluding tothe Union's pension fund, said it could not "pay the Unionwhat they require you to pay too. We couldn't afford topay both of those." Charles testified that the Respondenthad never been organized and that he was unaware of anyactivities in behalf of a union. He further related that hehad never been contacted by the Union and that he wasnot aware that any employees were interested in a union.Lovrich, the other partner, also testified that the Respon-dent had never been approached by the Union and that noemployee had spoken to him about it.B. The Termination of Keefer and JordanKeefer was first employed in March 1974 as an equip-ment operator. He testified that he was not a member ofany labor organization and that, during the period of hisemployment, he had never received any warnings, suspen-sions, or disciplinary action. In about the middle of De-cember, according to Keefer, some employees were havingcoffee in Jordan's automobile and "we got to talking aboutthe Union." Jordan volunteered to get in contact with theUnion, stating that he knew whom to contact and that hewould thereafter let his fellow employees know what theyhad to do in order to form a union. According to Keefer,this conversation occurred at their worksite prior to goingto work and he named the individuals who were present atthe time. The following morning, so Keefer testified, herode to work with Jordan and the latter told him that hehad contacted the president of the Union and that the lat-ter would meet with them. Other employees were advisedof these developments.Keefer related that he was laid off for about the first 2weeks in December due to a strike conducted by the Unionin the area. After the strike, he was recalled and continuedtowork until laid off on January 31. Due to inclementweather, the crew was unable to work on January 30 and31. Inasmuch as the latter day was payday, Keefer calledCharles and made arrangements to pick up his paycheck.Accompanied by Jordan, the employees met Charles andreceived their checks and were advised that until theweather cleared up they would be in layoff status andwould then be called back. With their paychecks the em-ployees received a letter describing a- bonus plan. This wasthe first Keefer had heard about such a proposal. The lastday Keefer worked, January 29, there were approximatelynine equipment operators working on the job. Some 5 or 6days after being laid off, Keefer met employee DonaldHenry at a service station, who asked Keefer if he hadheard anything about going back to work; Keefer repliedhe had not, whereupon Henry said that employees-wereworking at the Acme, Pennsylvania, jobsite. About themiddle of February, Keefer and Jordan visited the jobsiteand found that employees were working. An employeenamed James Brady, newly hired, was operating the bull-dozer that Keefer had been operating prior to his layoff.About the end of February, Keefer telephoned Charles andasked him why they had been laid off and Charles re-sponded by saying, "Well, you have torn up machinery."Keefer acknowledged that he damaged a ladder on a highlift sometime during the summer of 1974, for which he wasnot disciplined in, any way. Keefer testified that neither ofthe partners nor any supervisor had warned or disciplinedhim because of alleged mcompentency or lack of qualifica-tions to operate machinery. Keefer denied that during thecourse of his employment he on any occasion left the job-site to go to a nearby tavern or on any occasion appearedfor work in an inebriated condition. However, he did testi-fy that one afternoon following the conclusion of workCharles and Lovrich had brought beer to the job with themand he drank one can of beer. He further denied that heever told anyone that he would damage Respondent'sequipment if he were not rehired, or that he ever threat-ened to harm anyone who would operate the heavy equip-ment that he had formerly operated, or inflict harm uponeither Lovrich or Charles, or called either of them a num-ber of times in the hours after midnight to complain orthreaten them.Keefer testified that he had been a heavy equipment op-erator since 1968 and, in response to questions from coun-sel for the Respondent, stated that he formerly had been amember of the Operating Engineers union but dropped hismembership when he was employed by the Respondentupon advice from a union representative that he could notbelong to that union and operate heavy equipment on theRespondent's job, which was nonunion.On cross-examination, Keefer denied that when he vis-ited the jobiste on February 14 he told another employee,Dennis Howell, that he would shoot anyone that operatedhis equipment. He acknowledged that he did threaten Ho-well in a tavern and stated that he and Howell were havinga few beers on the Saturday afternoon after their layoffand, according to Keefer, Howell told him that they werelaid off because of union activities. Keefer asked Howell toexplain, and Howell replied he had told Charles and Lov-rich of union activities, "but they already knew." There-upon, so Keefer testified, he told Howell that he was notmuch of a man who would "tell lies about his friend andsupposedly be friends." An argument then ensued but was 332DECISIONSOF NATIONALLABOR RELATIONS BOARDsettled, and Keefer and Jordan "drank aboutone morebeer" and left. Keefer stated that he visited the jobsite atapproximately 10 in themorning, and that he went to thetavern from the jobsite, and was there from shortly beforenoon until the incident occurred with Howell at approxi-mately 4 o'clock in the afternoon.Jordan, who had been employed by the Respondent as aheavy equipment operator for 3 years, and had been en-gaged in that activity for approximately 20 years "off andon," testified that he was not a member of a labor organi-zation.According to Jordan, during his approximately 3years of employment by the Respondent he had never re-ceived any disciplinary warnings. He testified that aboutthemiddle of December he and a number of employeeswere sitting in his car talking about a union. He relatedthat his fellow employees were "getting tired of coming towork and not getting paid for it and going back home andstuff. They wanted a Union." Thereupon Jordan told themthat he knew some coal miners and he would find outabout a union. Jordan called United Mine Workers, Dis-trict 4, and talked to the president who told him that if hewould arrange for the employeestomeet ata designatedplace he would come and explain the, Union to them. Jor-dan corroborated Keefer concerning the events that oc-curred at the time of the layoff, and their visit to the jobsiteabout mid-February. He also corroborated Keefer con-cerning the meeting with Howell in the tavern, but addedthat, after Howell stated that he had informed the Respon-dent about the fact that employees were getting in touchwith the Union, Keefer "got mad and told him he ain'tmuch of a man for saying something like that with the guyshe worked with. That's when he threatened to hit him andknock him on his behind." However, no one struck a blow.Jordan further stated that he telephoned Charles and askedwhy he had been laid off and that Charles replied it was onaccount of the Union and that Charles said he "wasn'tcalling me, back because I called the Union up. He knowedthat I was the one that called." According to Jordan,Charles then asked if his mother was home and if so hewished to speak to her. Jordan acknowledged that on theeveninghe spoke by telephone to Charles he had been"drinking a good bit.",On cross-examination, Jordan testified that he had quittheRespondent "a couple of times" because he wantedmoremoney. He was rehired after his request on each oc-casion was granted. Jordan acknowledged that he came onthe job drunk a few times, but was allowed to work andwas not spoken to about the matter by any member ofsupervision.' Jordan admitted that he and Keefer had beendrinking for a number of hours, but denied that he wasdrunk when Howell arrived or that the bartender had toeject him and Keefer.John DiBiase, president of District 4 of the Union, testi-fied that Jordan contacted him regarding the possibility oforganizingthe Respondent's employees and that he toldJordan what was necessary to accomplish that result. LaterJordan and others came to his office and explained theyhad been laid off but that they understood the Respondentwas operating. DiBiase recommended that they ascertain ifany employeesless senior-were operating their equipment,then contactmanagement,and if not satisfied contact theBoard, inasmuch as the Union could do nothing for themas it had not petitioned for a Board election and the Re-spondent was not a signatory to any agreement.Mrs. Jean Fletcher, the mother of Jordan, testified thatshe spoke to her son about February 19, concerning hislayoff, and that he stated he had been laid off "because hehad contacted the Union." She related that she was presentduring the telphone conversation her son had with Charlesand that the latter asked to speak to her and said that herson had been laid off, in her words, "because he had con-tacted the Union and he blamed Mr. Keefer for puttingthem up to calling the Union and then he said that theydidn't need the Union because they had all the benefitsanybody would need and they had this royalty and he ex-plained it to me. He said that he couldn't see any reasonwhy they should join the Union. He said he wouldn't joinany union . . . because he had money. He could quit. He'sdust selling equipment and retire before he would join aUnion." IOn cross-examination, Mrs. Fletcher acknowledged thather son drinks but she stated, "I wouldn't say its a prob-lem, but he drinks." She further testified that on the Satur-day in February when Charles asked to speak to her, herson had been drinking but he "wasn't drunk." She deniedthat Jordan was yelling or spoke belligerently on the tele-phone to Charles.C. TheBonus PlanUnder date of January 31, the Respondent distributed toits employees the provisions of a bonus or incentive plandesigned "to provide a situation where employees will reapthe benefits from their diligent work" as well as to inducethe employees "to be more productive." The plan providedthat the Respondent would fund it at the rate of 25 centsper net ton of coal produced, which moneys would be setaside each month and at the end of each calendar yearpaid to eligible employees, who were all equipment opera-tors,mechanics, laborers, and truckdrivers who worked atthe coal strips. The plan provided that employees hiredafter September 1 would not be eligible to participate inthe plan for that particular calendar year, that any employ-ee who quit or was fired would forfeit his eligibility eventhough he may have worked nearly all year, and that anyemployee laid off for a period of 5 months out of the calen-dar year would not be eligible for benefits. The amount ofmoney to be received by each employee would be calculat-ed on the following basis: The gross wages of all eligibleemployees would be added together and the individual em-ployee would receive the same percentage of the moneysfrom the fund as his wages represent of the total grosswages of all participating employees. Thus, if an employeehad wages of $12,000 during the year and the total grosswages of all employees participating in the fund was$150,000, the individual employee, assuming the fund con-tained $20,000, would receive 8 percent or $1600. The planfurther provided that the fund "will terminate if the em-1My notes andrecollection indicate that what Mrs. Fletcher actually saidwas "He'd just sell the equipment."The transcriptiscorrected ac-cordingly RONDELL CO.333ployees are represented by any Union or Collective Bar-gaining Association and all monies paid into the fund willrevert back to the Company." Also that the Company re-tained the option to terminate the program at the end ofeach calendar year.D. Concluding FindingsAlthough counsel for the General Counsel asserts thatthe termination or layoff of Keefer and Jordan was dis-criminatorily motivated and, further, contends that the re-fusal to recall Keefer and the delay in recalling Jordanwere occasioned by their union activity, I am persuadedthat these two situations cannot be attributable to the samecircumstance. There is no question that at the time of thelayoff the weather was inclement and the tonnage pro-duced by the Respondent was considerably less than nor-mal both because of the weather and the declinein sales.While I am satisfied that the Respondent was aware of theunion activity engaged in by Keefer and Jordan at the timeof the layoff, I am not convinced that this circumstancewas a motivating factor in the layoff. On the other hand, Ibelieve and find that the failure to recall Keefer and thedelay in recalling Jordan was attributable to their unionactivity. Although both employees were told, at the time oftheir layoff, that they would be recalled when the weathercleared up, the fact is that they were not. Indeed, whenthey visited the jobsite about the middle of February, theyfound that the employees were working and that the Re-spondent had hired a new employee to operate the bulldoz-er that Keefer had operated. When Keefer telephonedCharles near the end of February and asked why they hadbeen laid off, Charles told him that he had "torn up ma-chinery." The only reliable evidence concerning this wasthat Keefer acknowledged that in the summer of 1974 hehad damaged a ladder on a high lift, for which he was notdisciplined. There is testimony from Supervisor Floyd Ov-erly that Keefer was not an efficient operator and that heappeared on the job on occasion under the influence ofalcohol. Employee Howell, who repaired equipment, testi-fied that Keefer was "rough on equipment" and that abulldozer he had operated required substantial repair;however, no shop records indicating the extent of the re-pair were produced. I was very favorably impressed withthe testimony of Mrs. Fletcher, the mother of Jordan, whorelated that in the telephone conversation with Charles thelatter told her that Jordan had been laid off because he hadcontacted the Union and, in addition, blamed Keefer forinitiating the contact with the Union and stated that in hisview the employees did not need the Union inasmuch asthey had all the benefits they needed and further said thatbefore he would operate under a union he wouldsell hisequipment and retire .32 The Respondent's monthly records of production reveal the following:January 1975, 7857.98 tons, February 1975, 3037.00 tons; March 1975,4743.40 tons; April 1975, 3611.05 tons.3In his brief,counsel for the Respondent states that"littleweight"shouldbe given to Mrs. Fletcher's testimony"because of her maternal relationshipand the inherent prejudice and bias which must arise when talking abouther son." I have considered this circumstance,but do not agree that itvitiates her testimonyAs pointed out by counsel for the General Counsel in hisbrief, there are inconsistencies and contradictions in thetestimony of witnesses for the Respondent. Thus, Charlesadmitted that Keefer had never been disciplined or repri-manded, and testified that the Respondent's business wasconducted in an "easy" manner while, on the, other hand,Lovrich said, in connection with his statement to the effectthat the previous year the employees had minedall the coalthey could during the previous year, that "we watchedthem all thetime."If this be so, thenit seemsmore thanodd that Keefer, allegedly incompetent,inefficient, andprone to damage equipment, escaped reprimand or disci-pline. In addition, Charles admitted that he never decidedto discharge Keefer, that Keefer was on layoff and had notbeen recalled for purely economicreasons, anddenied thatfailure toreinstatehim was due to anyalleged damage toequipment or threats to persons or property. Despite this,Charles acknowledged that after Keefer's layoff the Re-spondent had hired two or three equipment operators.Lovrich testified that he did not agree with everythinghis partner had said, although he didagreethat the menwere laid off in January because of weatherand economicconditions.In sum, I credit the testimonyof witnessesproduced bycounselfor the General Counsel over that of theRespondent'switnesses,where conflictexists.I conclude,therefore, that the Respondent violated Section 8(a)(3) and(1) of the Act in refusing to recall Keefer and delaying,therecall of Jordan. I further find that by the antiunion state-ments to employees, as set forth above, the Respondentindependently violated Section 8(a)(1) of the Act.Additionally, I come to the conclusion that the Respon-dent, by including in its bonus or incentive plan the provi-sion that it would terminate if the employeeschose a unionto represent them, violated Section8(a)(1) ofthe Act 4CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By not recalling Kenneth C. Keefer from layoff anddelaying the recall of Robert L. Jordan, the Respondentviolated Section 8(a)(3) of the Act.4.By maintaining in effect a bonus or incentive plan4 InMissouri Farmers Association,Inc.,194 NLRB 495 (1971), the Boardheld that the respondent in that case violated Sec.8(a)(1) of the Act bymaintaining a voluntary,contributory disability and accidental death groupinsurance plan for its employees which made any employee who was "cov-ered under any form of collective bargaining"ineligible for participation. Itseems evident that the Respondent's plan provided a strong incentive forthe employees to refrain from seeking union representation. Were they to doso, the plain terms of the Respondent's incentive plan required that theyforfeit a substantial amount of money. As I stated in my decision inBendix-Westinghouse Automotive Air Brake Company,which was affirmed by theBoard,185 NLRB375, 378(1970),involving a savings and stock ownershipplan under the terms of which employees"within a collective bargainingunit for which a labor organization is recognized as collective bargainingagent" were ineligible to participate therein, such a program"is inherentlyrestrictive of employee rights guaranteed in Section 7 of the Act,"and there-fore, violative of in Sec 8(a)(1) of the Act 334DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich provides for its termination in the event eligible em-ployees chose to be represented by a collective-bargainingrepresentative and the reversion to Respondent of anymoneys then in the fund, the Respondent violated Section8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(3) and(1) of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.It having been found that Respondent unlawfully failedto recall Kenneth C. Keefer from layoff and delayed therecall of Robert L. Jordan, it will be recommended thatRespondent offer Keefer immediate reinstatement to hisformer position or, if such job no longer exists, to a sub-stantially equivalent position, without loss of seniority orother rights or privileges, discharging if necessary any re-placement hired, and make him whole for any loss of earn-ings he may have suffered by payment to him of a sum ofmoney equal to the amount he normally would haveearned from the date operations resumed to the date ofRespondent's offer of reinstatement, in accordance withthe Board's formula set forth in F.W.Woolworth Compa-ny,90 NLRB 289 (1950), with interest thereon at the rate of6 percent per annum as set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962), and, with respect to Jordan,make him whole in the same manner for any wages lostfrom the time operations resumed until his recall.I have found that by maintaining in effect those provi-sions of its bonus or incentive plan excluding from partici-pation therein otherwise eligible employees if they chose tobe represented by a collective-bargaining representativethe Respondent interfered with, restrained, and coerced itsemployees in the exercise of their Section 7 rights. I willaccordingly recommend that the Respondent amend theforegoing plan by eliminating therefrom the provisions soexcluding represented employees. I will further recommendthat the Respondent cease and desist from in any othermanner infringing upon rights guaranteed to its employeesin Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDERSits officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing to or delaying to recall from layoff, or in anyother manner discriminating against any employee becauseof membership in or activity in behalf of the Union or anyother labor organization.(b)Maintaining in effect a bonus or incentive planwhich provides that it shall terminate in the event eligibleemployees choose to be represented by a collective-bar-gaining representative and that in that event any moneys inthe fund shall revert to the Respondent.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedby Section 7 of the Act.2.Take the following affirmative action which it isfound-will effectuate the purposes of the Act:(a)Offer Kenneth C. Keefer immediate reinstatement tohis former position or, if no longer available, to a substan-tially equivalent position, without loss of seniority or otherrights or privileges, discharging if necessary any replace-ment, and make him whole for any loss of earnings he mayhave suffered by reason of Respondent's discriminationagainst him, in accordance with the provisions of the sec-tion of this Decision entitled "The Remedy."(b)Make whole Robert L. Jordan for any loss of earn-ings he may have suffered by reason of Respondent's dis-crimination against him, in accordance with the provisionsof the section of this Decision entitled "The Remedy."(c)Delete from its bonus or incentive plan provisionsthat it shall terminate in the event eligible employeeschoose to be represented by a collective-bargaining repre-sentative and that in that event any moneys in the fundshall revert to the Respondent.(d)Preserve and, upon request, make available to theBoard or its agents payroll and all other records necessaryto facilitate the effectuation of the recommended Orderherein.(e)Post at its office and place of business in Monon-gahela, Pennsylvania, copies of the attached notice marked"Appendix."6 Copies of said notice, on forms provided bythe Regional Director for Region 6, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted, Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director for Region 6, in ,writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.Respondent Wendell Charles and Ronald Lovrich, Part-ners, d/b/a The Rondell Co., Monongahela, Pennsylvania,5In the event no exceptions are filed as provided by Sec. 10246 of theRules and Regulations of the National Labor Relations Board, the findings,6 In the event that the Board's Order is enforced by a Judgment of aconclusions, and recommended Order herein shall, as providedin Sec.United States Court of Appeals, the words in the notice reading "Posted by102 48 of the Rules and Regulations, be adopted by the Board and becomeOrder of the National Labor Relations Board" shall read "PostedPursuantits findings, conclusions, and Order, and all objections thereto shall beto a Judgment of the United States Court of Appeals Enforcing an Order ofdeemed waived for all purposesthe National Labor Relations Board"